Citation Nr: 0606507	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  05- 15 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel




INTRODUCTION

The veteran had active service with the United States Army 
from September 1968 until July 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and finds that further 
development is necessary.  The veteran contends that he has 
PTSD as a result of being subjected to mortar and rocket fire 
while stationed with USASSG ACSI attached to U.S. Military 
Assistance Command at Vietnam.  Service personnel records 
establish that the veteran had service in Vietnam from March 
14, 1969 to March 13, 1970.  He was assigned as a 
"CommCenSpec" with "USASSG ACSI atch/USMACVdy/staSAIGON" 
from March 15, 1969.  Additionally, he had service as a 
"CommCenSpec" with "USASSG ACSI/Atch HHC V Corps" from May 
9, 1970.

In support of this claim, the veteran has submitted two 
notarized lay statements from family members which state that 
the veteran contacted them during his service in Vietnam and 
complained of these attacks.  However, no other corroborating 
evidence of these stressor events was provided.  He has been 
diagnosed with PTSD.

There is no indication that VA has tried to verify the 
veteran's stressors.  Because the verification of a stressor 
is crucial to establishing service connection for a 
psychiatric disability of PTSD, further effort should be made 
to obtain the information.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request a 
statement providing as much detail as 
possible regarding his in-service 
stressors.  He should be asked to provide 
specific details of the mortar and rocket 
fire experienced while stationed with 
USASSG ACSI attached to the U.S. Military 
Assistance Command at Vietnam, to include 
dates, and the names, ranks, unit of 
assignment and any other identifying 
information concerning any OTHER 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the alleged 
stressful events and that failure to 
respond may result in adverse action.

2.  Request from the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
all available unit records for "USASSG 
ACSI atch/USMACVdy/staSAIGON" from March 
15, 1969 to March 13, 1970, and for 
"USASSG ACSI/Atch HHC V Corps" from May 
9, 1970 until July 28, 1971, and request 
confirmation of the reported stressors of 
mortar and rocket attacks.  

3.  Upon completion of the above, the RO 
must determine whether any reported 
stressor is deemed verified by VA.  If 
so, the veteran should be afforded a VA 
psychiatric examination to determine the 
presence and etiology of any and all 
psychiatric disability, to include PTSD.  
The examiner should be apprised of the 
reported stressor deemed verified by VA, 
and the claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that the veteran has PTSD 
as a result of in-service trauma that has 
been deemed verified by VA.

4.  Thereafter, the RO must readjudicate 
the issue on appeal and consider all 
evidence received since issuance of the 
most recent Statement of the Case.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

